Citation Nr: 0422467	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  91-50 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1978.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1990 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran testified in July 1998 before a Veteran's Law 
Judge (then Member of the Board) who is no longer employed at 
the Board.  A transcript of that hearing is of record.  In 
July 2004, the Board sent the veteran a letter offering him 
an opportunity to have another hearing before a Veterans Law 
Judge who would be able to participate in this decision, in 
accordance with 38 U.S.C.A. § 7102(b) (West 2002).  In the 
same month, the veteran responded that he waived his right to 
another hearing and wished the Board to proceed with his 
claim.

This claim was previously before the Board on two occasions.  
In September 1992 it was remanded for further development 
including to obtain the veteran's vocational rehabilitation 
folder.  In November 1998, subsequent to the veteran's July 
1998 testimony, the Board remanded the claim for additional 
development, to including compliance with the September 1992 
remand in obtaining the vocational rehabilitation folder. The 
Board also requested that the RO consider the veteran's claim 
under the revised criteria for psychiatric disorders, which 
became effective during the pendency of this appeal, on 
November 7, 1996.  See 61 Fed. Reg. 46728 (September 5, 
1996).  Unfortunately, and for reasons explained below, the 
Board finds that the claim must again be remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the VA examination reports of record do not provide an 
adequate basis upon which to adjudicate the veteran's claim.  
In particular, the Board notes that the most recent VA 
examination for mental disorders is dated in May 2002.  In 
addition, this examination and the one conducted in June 2000 
were conducted absent review of the veteran's claims file.  
This is critical, as the claims file now contains findings of 
unemployability and differing diagnoses.  A September 1995 
determination by the Social Security Administration (SSA) 
indicates that the veteran was found to be unemployable due 
to diagnoses of paranoid schizophrenia and PTSD.  VA 
treatment records echo the diagnosis of schizophrenia in 
1995.  A March 1995 statement proffered by a private 
physician, John H. Purcell, M.D., notes that the veteran then 
demonstrated emerging signs and symptoms of PTSD, and 
recommended further testing.  Finally, the claims file 
contains a September 1994 Social and Industrial Survey and 
several lay statements, dated in 2000, attesting to the 
veteran's state of mind and behavior.

The Board thus finds it would be helpful to proffer the 
veteran current examinations-to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature and extent of the veteran's service-connected 
psychiatric disability, in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

Second, notice of the changes in laws and regulations 
effected by the VCAA was provided to the veteran and his 
attorney by letter dated in April 2003, following the 
veteran's claim for service connection for PTSD.  However, it 
does not appear that the veteran was provided specific notice 
of what information and evidence not already of record is 
necessary to prevail regarding his claim for an increased 
evaluation for his service-connected anxiety reaction, under 
both the old and new regulations.  Moreover, the record shows 
that the veteran was previously represented by a private 
attorney.  In light of this, and the length of time this 
claim has been pending on appeal, the Board finds it would be 
helpful to send specific notice of what evidence has been 
received, and of what information and evidence not already of 
record is necessary to prevail on his claim, as required by 
the VCAA.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and VAOPGCPREC 7-
2004.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for an increased evaluation for 
his service-connected psychiatric 
disorder; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated him for 
his service-connected psychiatric 
disability.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected psychiatric disability.  In 
particular, the RO should request copies 
of any and all records of treatment 
accorded him by Dr. Purcell, of Atlanta, 
Georgia, and Dr. Douglas Smith, Ph.D., 
Clinical Psychologist, of Macon, Georgia.  
In addition, RO should request copies of 
any and all inpatient and outpatient 
records, to include any and all medical 
records and records of individual and 
group therapy for treatment accorded the 
veteran at the VAMCs in Atlanta and 
Decatur, Georgia, from his discharge from 
active service, in 1978, to the present 
that are not already of record.  The 
appellant should be specifically informed 
as to what portion of the evidence 
identified that he is required/expected 
to submit, and which portion of the 
evidence identified that the VA would 
attempt to obtain in order to assist him 
in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature and 
extent of his service-connected 
psychiatric disability.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his service-connected psychiatric 
disability.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected psychiatric 
disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology manifested, to include 
schizophrenia and PTSD.  In 
particular, the examiner is 
requested to discuss the following:
1.	Is it as likely as not that any 
diagnosed psychiatric pathology 
(to include schizophrenia and 
PTSD) is part and parcel of the 
service-connected anxiety 
disorder.  If the examiner 
cannot separate any psychiatric 
disability manifested from the 
service-connected anxiety 
reaction, the examiner should 
so state.
2.	The examiner is further 
requested to provide an opinion 
as to the veteran's 
employability.  If the veteran 
is found to be unemployable, 
the examiner is requested to 
offer an opinion as to whether 
it as likely as not that any 
such unemployability is due to 
the service-connected anxiety 
reaction.  If the examiner 
cannot distinguish, the 
examiner should so state.

The examiner should also utilize 
the diagnostic criteria set forth 
in DSM-IV and assign a Global 
Assessment of Functioning (GAF) 
Score consistent with DSM-IV.  An 
explanation of the GAF score 
assigned, and the rationale for 
all opinions expressed by the 
examiner should be clearly 
explained.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
increased evaluation for his service-
connected anxiety reaction.  To this end, 
the RO should take into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998), and the old and new 
criteria for mental disorders as the 
regulation dealing with mental disorders 
changed during the pendency of the 
appeal, see 61 Fed. Reg. 52695-52702 
(October 8, 1996), effective November 7, 
1996, (codified at 38 C.F.R. §§ 4.16, 
4.125-4.132).  

Moreover, the RO's consideration of 
referring the service-connected 
disabilities for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

6.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




